Morphy, J.,

delivered the opinion of the court.
The defendants, being sued on their note of hand, and sought to be made liable in solido, answer by a general denial, and describe themselves as carrying on the trade of carpenters. Judgment was given against them, and, after failing to obtain a new trial below, they have appealed.
The only point made by the appellants, which we deem it necessary to notice, is, that defendants should not have been condemned in solido. The judgment, it is true, does not contain the terms in solido, but it would probably be construed with reference to the pleadings, and the appellants, if not bound in that way, have a right to protect themselves against such a construction, by having the judgment properly amended. We find no evidence in the record that the defendants, who are carpenters, and have associated to carry on their trade together, have done any of those acts which would impart a commercial character to their partnership. They are liable, then, only jointly, and not jointly and severally. Louisiana Code, 2796, 2844.
It is, therefore, ordered and decreed, that the judgment of the court below be so amended as to render the defendants’ obligation to pay under it joint only, and not joint and several, as prayed for by plaintiffs, and that the costs of this appeal be borne by the latter.